JUNELL, Justice,
dissenting.
I respectfully dissent. I believe the circumstantial evidence is sufficient to support the conviction. Evelyn Motton gave the following testimony: At her apartment on the evening of March 13, 1981, she heard Larry Dodson, Albert Julien and Appellant talking about burglarizing a place; and she heard Appellant say he didn’t care how he got the money, that he would do it anyway. She heard Dodson say he had already cased the place. Motton then left the apartment, returning about thirty minutes later. Her testimony is conflicting concerning the persons who were present at the apartment when she returned. She first said that Dodson, Julien, Ben Johnson and Appellant were there. Later she testified repeatedly and positively that Dodson, Julien and Appellant were the only persons at the apartment when she returned and that those three persons had in their possession in the bedroom a jar of pickled pigs’ feet, a calculator or adding machine, an extension cord, candy, potato chips and two billfolds. Mot-ton also testified that shortly after she returned to the apartment, Ben Johnson knocked on the door and she answered the door and let him in. The police came to the apartment and arrested Dodson and Julien. The police did not search the apartment and did not see the above described merchandise, all of which was still in the bedroom. After the police left with Dodson and Julien, Motton and Appellant moved all of the merchandise to a nearby apartment that was vacant. Ben Johnson had left the *607apartment before Appellant left. Motton and Appellant were the only persons who knew that the merchandise had been moved from Motton’s apartment to the vacant apartment. After Motton and Appellant had moved the merchandise to the vacant apartment, Appellant left Motton’s apartment. He was alone when he left. Later that same night Motton went to Shirley’s Lounge to try to reason with Curtis Payne. She told Payne that if he would not press charges against Dodson, she could get back the things that had been stolen. Then Mot-ton went back to the vacant apartment, but the merchandise she and Appellant had put there was gone.
Curtis Payne testified to the following: He and Shirley Fontenot operated Shirley’s Lounge or Cafe. He was telephoned by Sandra Boudreaux about two men breaking into the lounge. He and his son went to the lounge and saw two men standing inside the building holding the cash register. He saw a third person on the other side of the fence at the side of the building. The two men inside the cafe dropped the cash register and came outside when they saw Payne. There was merchandise (including candy, gum, soda water and pigs’ feet) stacked up at the side of the building near the fence. The third person on the other side of the fence was taking the merchandise over the fence. Payne could not identify either of the two men who came out of the cafe, and he likewise could not identify the third person on the other side of the fence. Later that night Officer Cox of the Houston Police Department came back to Shirley’s Lounge, and he had Appellant in the back of the police car. Cox went to the trunk of the car and asked Payne to see if he could identify any of the merchandise. Payne went to the car trunk, and the first thing he saw was a jar of pickled pigs’ feet. Payne recognized that jar of pigs’ feet. He said it came from his^cafe. When asked how he knew that, Payne explained that he had a case of jars of pigs’ feet in the back of the cafe and another jar sitting on the counter. All of those jars and the one in the trunk of the police car were the same brand.
Officer Cox testified that at the time he arrested Appellant, Appellant was sitting in the back seat of a Lincoln automobile at the Della Motel on Lyons Avenue in Houston. Two other males were in the front seat. At the time of his arrest Appellant was eating a pickled pig’s foot, and there was a jar of pigs’ feet between his legs.
Albert Julien’s testimony included the following: Pickled pigs’ feet were among the items stolen by Julien and Dodson from Shirley’s Lounge. The pigs’ feet were taken by Julien and Dodson to Motton’s apartment. The other items stolen included potato chips, candy, pickles and a billfold. Julien admitted that he and Dodson planned the burglary while they were at Motton’s apartment earlier that same evening. Julien denied that Appellant was involved in any way.
I think the foregoing evidence is sufficient to prove beyond a reasonable doubt that (1) Appellant participated in the planning of the burglary, (2) there was a third person on the other side of the fence taking the stolen merchandise over the fence, (3) Appellant was that third person, (4) Appellant was in possession of the stolen merchandise at Motton’s apartment, (5) Appellant helped Motton move the stolen merchandise to the vacant apartment, (6) Appellant later that night went back to the vacant apartment and retrieved the stolen merchandise, and (7) Appellant was in possession of the stolen pickled pigs’ feet when he was arrested in the Lincoln automobile at the Della Motel. Although there was other evidence which conflicted in some of the details with that set forth above, I think the jury was entitled to resolve such conflicts, to believe the evidence set forth above and to find Appellant guilty. I would affirm the conviction.
The above evidence convinces me that this is not a case in which the conviction depends alone on the inference or presumption of guilt which is permissible from the unexplained possession of recently stolen property. It is stated in the majority opinion that the only evidence that the pigs’ *608feet in Appellant’s possession were stolen property was Curtis Payne’s testimony that the jar of pigs’ feet found in Appellant’s possession at the time of his arrest was the same brand as that sold at Shirley’s Lounge. That statement by the majority ignores all the other evidence I have outlined above connecting Appellant with the planning and commission of the offense and his possession at Evelyn Motton’s apartment of the pigs’ feet actually stolen in the burglary. All of this other evidence would seem to me to make inapplicable in this case the strict rules relating to identification of the property found- in an accused’s possession which have been applied in cases where there was no other evidence connecting the accused with the commission of the offense.
Furthermore, it seems to me that the majority in its opinion would require the State to prove the falsity of any explanation offered by an accused for his possession of recently stolen property, whether such explanation was reasonable or unreasonable. I believe that is not the law. In my opinion the law is correctly stated in 19 Tex.Jur.3d Criminal Law § 725 (1982) as follows:
The presumption or inference against the defendant arising from the fact of possession is rebutted by a reasonable explanation, if not shown to be false, and necessitates further evidence of his guilt before a conviction is authorized. (Emphasis added).
I believe that if the explanation offered by the accused or his witnesses is such that the trier of fact would be entitled to reject it as being unreasonable, then the State has no burden to prove falsity of the explanation and the jury could reject it and find the accused guilty. In the instant case the explanation offered by the defense was as follows: Between the hours of 11:00 p.m. and 12:30 a.m. on March 13, 1981, Terry Marlboro, Beverly Jones and Brenda Jones were riding around in a Lincoln automobile owned and driven by Ben Johnson. They saw Appellant standing on the corner of Harlem and Lyons Avenue. Appellant got in the car and they proceeded on toward the Della Motel on Lyons Avenue. While on their way they were stopped by a man who wanted a ride. They did not give him a ride, although Marlboro testified that the man worked for Ben Johnson, the driver. That man had a gallon jar of pickled pigs’ feet. One of the other girls in the car was hungry and asked the man for a pig’s foot. He refused, saying he was not going to “bust the jar down.” The girl then asked if she could buy a pig’s foot. The man said “no,” but then offered to sell the whole jar. The girl had no money. Appellant asked the man how much he wanted and gave him four dollars for the jar of pigs’ feet. Then they drove on to the Della Motel. When they arrived, Officer Cox got out of his car and asked Ben Johnson for his license. Cox pulled a pistol on Appellant, called him all kinds of names and placed Appellant under arrest.
The above explanation was given by Marlboro and corroborated by Appellant. It is interesting to note that Appellant, on being questioned about buying the pigs’ feet at a time between 12:00 midnight and 12:30 a.m. from a man standing on the street who stopped them and wanted a ride testified as follows:
Q. And he just happened to be carrying a gallon jar of pickled pigs’ feet?
A. He had a box in his car. (Emphasis added).
No explanation was ever given concerning why the man needed a ride if he had a car or why they did not give a ride to a man who worked for Ben Johnson, the driver.
I think that at the very least the explanation given by the defense for the possession of the jar of pickled pigs’ feet was such that the jury was entitled to disbelieve it as being unreasonable. In my opinion the explanation really approaches what was described by presiding Judge Onion in Callahan v. State, 502 S.W.2d 3 (Tex.Crim.App.1973) as “too tall a tale to swallow.” In the instant case the jury was unable to swallow the tale. I, too, am unable to do *609so; therefore, I believe the conviction should be affirmed.